Exhibit 10.6

FIFTH LEASE MODIFICATION AGREEMENT

AGREEMENT made as of September 1, 1999, by and between 250 WEST 57TH ST.
ASSOCIATES, a joint venture having its office at 60 East 42nd Street, New York,
New York (hereinafter called “Landlord”) and FISK BUILDING ASSOCIATES, a
partnership having its office at 60 East 42nd Street, New York, New York
(hereinafter called “Tenant”).

W I T N E S S E T H :

WHEREAS, on September 30, 1953 a net lease covering the entire premises known as
the Fisk Building, located at 250 West 57th Street, New York, New York (the
“Building”), was made between Landlord and Tenant’s predecessor, a partnership
also known as Fisk Building Associates, which lease was assigned on May 1, 1954
by said predecessor to Tenant; and

WHEREAS, said lease was modified by Modification Agreement dated June 12, 1961,
by Second Modification Agreement dated June 10, 1965, by Third Lease
Modification Agreement dated as of May 1, 1975 and by Fourth Lease Modification
Agreement dated November 12, 1985 (which lease, as so modified, is hereinafter
called the “Lease”); and

WHEREAS, a modernization program is necessary in order to maintain the
competitive position of the Building; and

WHEREAS, Landlord is willing to make funds available for such program, provided
that Basic Rent (as hereinafter defined) is increased as hereinafter provided,
and Tenant is willing to apply the funds as agent for Landlord toward the cost
of such program.

NOW, THEREFORE, in consideration of the sum of Ten ($10.00) Dollars, the mutual
promises and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be bound, hereby agree as follows:

1. Landlord and Tenant agree that improvements substantially as shown on Exhibit
A attached hereto and made a part hereof constitute the modernization program
referred to herein and shall be substantially made to the demised premises. All
work performed by Tenant in furtherance of such modernization program shall be
done as agent for Landlord and for the account of Landlord, and when completed,
shall become the property of Landlord. All net proceeds of any loan(s) obtained
in connection with such modernization program shall be turned over by Landlord
to Tenant and applied to pay the costs of such program.



--------------------------------------------------------------------------------

2. Paragraph 13 of the Lease shall be deleted and restated in its entirety as
follows:

“13. Tenant agrees that its rights hereunder are subordinate to (i) the mortgage
presently encumbering the demised premises and (ii) any future mortgages placed
on the demised premises by Landlord having an aggregate principal balance of up
to $12,800,000 plus refinancing costs in connection therewith, provided that
(a) such new mortgages are made by an institutional lender on a non-recourse
basis and (b) the proceeds of any increase in the principal amount of the
loan(s) secured by such new mortgage(s) are used to refinance the then existing
mortgage(s) on the demised premises and/or in connection with the demised
premises (each mortgage to which Tenant’s rights hereunder are subordinate is
hereinafter a “Permitted Mortgage”). Tenant agrees to execute, upon demand, any
documents required to evidence such subordination. Tenant further agrees that it
will not do or suffer to be done any act upon the demised premises which will
violate any of the terms of any Permitted Mortgage or the obligations secured
thereby.”

3. Paragraph 29 of the Lease shall be deleted and restated in its entirety as
follows:

“29. For the purpose of this Paragraph 29, the term “Mortgage” shall mean
(i) any fee mortgage encumbering the demised premises on the date hereof and
(ii) any fee mortgage to which the Lease is subordinate under the provisions of
Paragraph 13 of this Lease, and the term ‘refinancing’ shall include any
consolidation, modification, renewal, extension or replacement of any Mortgage
made subsequent to September 1, 1999. In the event that there shall be one or
more refinancings of any Mortgage, the annual Basic Rent will be in an amount
equal to the sum of TWENTY-EIGHT THOUSAND DOLLARS ($28,000.00) plus an amount
equal to the constant installment payments for interest and amortization (not
including any balloon principal payment due at maturity) required annually under
any such Mortgage immediately subsequent to refinancing.”

4. Except as herein modified, the Lease shall remain in full force and effect,
and the parties hereby ratify and confirm all of the other terms, covenants and
conditions thereof.

5. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.

 

Landlord:

 

250 WEST 57TH ST. ASSOCIATES

By:   /s/ Peter L. Malkin           Peter L. Malkin, Joint Venturer By:   /s/
Anthony E. Malkin   Anthony E. Malkin, Joint Venturer

Tenant:

 

FISK BUILDING ASSOCIATES

By:   /s/ Peter L. Malkin   Peter L. Malkin, Partner



--------------------------------------------------------------------------------

Exhibit A

Fisk Building-250 West 57th Street

Property Improvement Schedule

 

Project/Item

   Budget  

Elevator equipment and system upgrade & replacement

   $ 290,000   

Public corridor and elevator lobby improvements

     1,380,000   

Bathroom upgrades

     160,000   

Main lobby and entrance improvements

     1,012,500   

Windows replacement program

     1,107,000   

Façade, courtyard and setbacks renovation

     1,415,000   

New energy efficient chiller plant

     685,000   

House tanks replacement & capacity upgrade

     75,000   

DC electric conversion

     300,000   

New energy efficient heating plant

     175,000   

Security & communication system improvements

     105,000   

Misc. mechanical upgrades & new backflow system

     150,000   

Consultant fees

     94,000   

Contingency

     701,500      

 

 

 

Total

   $ 7,650,000 *    

 

 

 

 

 

* Note: An additional amount of up to $2,350,000 is being allowed for other work
requirements which might arise during major upgrade of systems and façade. To
the extent additional work is not required, this additional contingency balance
will be available for improvement of tenant spaces or will not be funded.



--------------------------------------------------------------------------------

STATE OF NEW YORK     )

) s.s.:

COUNTY OF NEW YORK )

On the 17 day of November in the year 1999 before me, the undersigned, a Notary
Public in and said State, personally appeared Peter L. Malkin, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

/s/ Stuart Jay Rappaport        

Notary Public

 

Stuart J. Rappaport

Notary Public, State of New York

No. 474xxxx

Qualified in New York County

Commission Expires February 28, 2000

STATE OF NEW YORK     )

) s.s.:

COUNTY OF NEW YORK )

On the 16 day of November in the year 1999 before me, the undersigned, a Notary
Public in and said State, personally appeared Anthony E. Malkin, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

/s/ Stuart Jay Rappaport        

Notary Public

 

Stuart J. Rappaport

Notary Public, State of New York

No. 474xxxx

Qualified in New York County

Commission Expires February 28, 2000